           Case 2:20-cv-01812-JCM-NJK Document 38 Filed 01/15/21 Page 1 of 1




 1
 2
 3
 4
                                UNITED STATES DISTRICT COURT
 5
                                       DISTRICT OF NEVADA
 6
 7   CENTER FOR BIOLOGICAL DIVERSITY,
                                                            Case No.: 2:20-cv-01812-JCM-NJK
 8          Plaintiff,
                                                                         ORDER
 9   v.
10   DAVID BERNHARDT, et al.,
11          Defendants.
12         To date, the parties have not filed a joint stipulated discovery plan as required by Local
13 Rule 26-1(a). The parties are hereby ORDERED to file either a joint proposed discovery plan or
14 a joint notice that discovery is not necessary, no later than January 21, 2021.
15         IT IS SO ORDERED.
16         Dated: January 15, 2021
17                                                               ______________________________
                                                                 Nancy J. Koppe
18                                                               United States Magistrate Judge
19
20
21
22
23
24
25
26
27
28

                                                     1
